                                                                     SO ORDERED.


                                                                     Dated: April 9, 2021



 1
 2                                                                   Daniel P. Collins, Bankruptcy Judge
                                                                     _________________________________
 3
                                    UNITED STATES BANKRUPTCY COURT
 4
                                           DISTRICT OF ARIZONA
 5
      In re:                                             Chapter 7 Proceedings
 6
      CHAD MICHAEL LANDAU,                               Case No. 2:20-bk-06897-DPC
 7
                  Debtor.
 8    ______________________________________
 9    CHAD LANDAU, an individual and on behalf Adv. No. 2:20-ap-00169-DPC
      of BRIDGE ENTERTAINMENT, LLC, an
10    Arizona limited liability company; BKN      ORDER EXTENDING DISPOSITIVE
      INVESTMENTS, LLC, an Arizona limited        MOTION DEADLINE
11    liability company; BKN REAL ESTATE, LLC,
      an Arizona limited liability company; CS
12    CHANDLER REAL ESTATE, LLC, an
      Arizona limited liability company; DIEGO
13    POPS, LLC, an Arizona limited liability
      company; DIEGO POPS HOLDINGS, LLC, an
14    Arizona limited liability company;
      SCOTTSDALE ROAD RESTAURANT, LLC,
15    an Arizona limited liability company; JOHN
      MOON, an individual; EDUARDO ESCOBAR,
16    an individual; D2W, LLC, an Arizona limited
      liability company; KAREN DORIS, LLC an
17    Arizona limited liability company,
18                    Plaintiffs,
               v.
19
      RYAN and CAITLIN JOCQUE, husband and
20    wife,
21                    Defendants.
22             Pursuant to the parties’ Stipulation to Extend Dispositive Motion Deadline;
23             IT IS ORDERED extending the deadline as follows:
24
                  Description                  Current Deadline                Extended Deadline
25             Dispositive Motions              April 16, 2021                   June 16, 2021
26
27
                                        DATED AND SIGNED ABOVE
28

     Case 2:20-ap-00169-DPC           Doc 100 Filed 04/09/21 Entered 04/09/21 14:49:06         Desc
                                       Main Document    Page 1 of 1
